Jenkins, Justice,
concurring specially. The plaintiffs asked a court of equity to adjudicate the invalidity of the ordinance in question, in order to protect their existing contracts, which they assumed their customers would seek to avoid by virtue of the ordinance that the plaintiffs allege is void on its face. Such an adjudication would be declaratory in character. If the ordinance should in point of fact be void and unconstitutional on its face, as alleged, the plaintiffs have a remedy to enforce their contracts with their customers, without the aid of any equitable relief. For these reasons I concur in the result, but not because the prayer of the petition is based on mere fear or apprehension of future interference with a valid property right, since the ordinance does by its terms prohibit the present use of the instrumentalities involved.